Citation Nr: 1401085	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle fatigue, shakes, twitching, and tremors, other than multiple sclerosis (MS).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for functional bowel disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and S.H.

ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran testified during a Board hearing sitting at Washington, D.C. before the undersigned VLJ.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in June 2013 and was remanded for additional development.  At that time, the Board also remanded the issues of entitlement to service connection for right hip and cervical spine disabilities.  On remand, by a September 2013 rating decision, the RO granted service connection for degenerative joint disease, limitation of extension, and limitation of flexion of the right hip and for degenerative disc disease of the cervical spine, which constitutes a full grant of benefits regarding these issues.  Therefore, these issues are no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches and entitlement to service connection for functional bowel disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have a current diagnosis of a disability manifested by muscle fatigue, shakes, twitching, and tremors, other than multiple sclerosis (MS).


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by muscle fatigue, shakes, twitching, and tremors, other than MS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) VA has duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In October 2007 and April 2008 letters, VA informed the Veteran of what evidence was required to substantiate his claims for service connection, and his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Furthermore, the Veteran was provided VA examinations in July 2008, February 2011 and July 2013 to determine the current existence and etiology of the claimed conditions.  

Pursuant to the Board s June 2013 remand, the RO provided the Veteran with a new VA examination to obtain an opinion as to whether the Veteran currently has a disability manifested by muscle fatigue, shakes, twitching, and tremors, other than MS, and if so, whether such disability is related to his military service.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical examination obtained was based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's lay statements.  The Board therefore concludes that this examination is adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the foregoing, the Board finds that there has been substantial compliance with its prior remands with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection.  The VLJ asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service and current disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  On remand, updated VA treatment records were associated with the claims file and a VA examination was conducted; otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Thus, the submission of overlooked evidence was not only suggested, but obtained.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Law and Analysis

Previously, the Board remanded the issue of entitlement to service connection for multiple sclerosis (MS) for full development and adjudication in November 2010.  Subsequently, the Board issued a Corrected Order in June 2012 and deleted the issue from the November 2010 Board's remand noting that the issue was not ripe for the Board's adjudication because the Veteran had not initiated an appeal of the RO's September 2010 denial of his claim for service connection for MS by filing a notice of disagreement.  As such, the issue of entitlement to service connection for MS is not on appeal and the Board need not discuss this issue.
However, during his April 2013 hearing, the Veteran argued that although a July 2008 VA examiner attributed his symptoms of muscle fatigue, shakes, and twitching to his currently diagnosed MS, this may not be accurate given that his symptoms manifested at least ten years prior to the official diagnosis of MS.  As such, in June 2013, the Board reinstated but recharacterized the issue as entitlement to service connection for a disability manifested by muscle fatigue, shakes, twitching, and tremors, other than MS.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

The Veteran contends that the symptoms of muscle fatigue, shakes, twitching and tremors are attributable to a disability other than MS and are directly due to various chemical exposure during his Gulf War service.  Specifically, he claims that during Operation Desert Storm, his unit was exposed to sarin gas from the demolition of Iraqi ammunition at the ammo source facility.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war and the claimed disease or injury is combat-related, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  The Veteran was awarded the Combat Infantryman's Badge and is therefore entitled to the combat presumption of 1154(b).  His reports of being exposed to hazardous environmental hazards in service are consistent with the circumstances, conditions, and hardships of service and the Board will presume that he experienced these events as he described.

Private treatment records from Dr. Gilberg reflect the Veteran's complaints of ongoing dizziness and fatigue.  A September 2006 magnetic resonance imaging (MRI) of the brain revealed an arteriovenous malformation.

In a March 2008 written statement, the Veteran reported symptoms of muscle weakness, muscle fatigue, twitching and shakes, trouble speaking, memory problems, and joint pain.

An October 2007 VA treatment report reflects treatments for the Veteran's twitches and tremors in the lower and upper extremities.

VA treatment records dated from March to May 2007 show that the Veteran was referred to the neurology for symptoms of lightheadedness, diffuse twitching and body shaking that he stated was similar to the event he experienced in Iraq.  The impressions were functional tics, improved, and probable migraine headaches.

On July 2008 VA examination, the Veteran reported that the onset of his muscle fatigue, shakes and twitches was in 2002.  It was noted that he was recently advised that he may have MS.  He complained of "bad muscle fatigue" consisting of "burning muscles going up one flight of stairs," and short-term memory loss.  He also described episodes with lightheadedness, tingling and numbness in both arms, shoulders, hands, legs and feet, and severe headaches.  The diagnosis was MS.  Problems associated with the diagnosis were muscle fatigue, shakes and twitches, and symptoms associated with the diagnosis were intermittent weakness, muscle fatigue, shakes and twitches, paresthesias, and decreased cognitive functioning.  The examiner stated that the Veteran had had multiple extensive workups and the most recent diagnostic testing indicated that his symptoms were attributable to MS.

A July 2008 brain MRI showed several white matter spots on the brain.  A follow-up neurology note gave an assessment of probable MS given multiple T2 and Flair hypertensitis on MRI.  A September 2008 VA neurology report noted that the Veteran's functional tic was most compatible with MS but the Veteran did not have any MS symptoms.

A July 2009 VA neurology report noted an assessment of possible MS.  

A December 2009 VA treatment note reflects the Veteran's complaints of uncontrollable muscle twitching/movement in the right leg and headaches.

In a December 2009 letter, Dr. T.B. stated that the Veteran has been experiencing chronic and slowly progressing symptoms of blurred vision, slurred speech, impairment of communication and short-term memory functions, and severe fatigue.  Dr. B. further stated that extensive investigations, including MRI of the brain and spine, laboratory tests and electrophysiogical studies, were conclusive for the diagnosis of MS.

In a February 2010 letter, the Veteran stated that he started to have problems associated with his MS diagnosis approximately 1 1/2 to 2 years prior to filing of his claim for service connection in 2007.

VA treatment records dated March 2010 reflect that the Veteran experienced exacerbation of MS with headache, general weakness, slurred speech and blurred vision.  The assessments were MS and memory problem secondary to MS.

A September 2010 VA neurology follow-up clinic note stated that the Veteran was diagnosed with probable MS multiple years previously and definite MS in 2008/2009 by Dr. Dunn.  The Veteran reported lower extremity fatigue after walking only 200 feet and persistent fatigue.

A November 2010 VA neurology follow-up clinic note reflects that on neurological examination, the impression was moderate periventricular and deep white matters pointine demyelinating foci, typical for MS, unchanged from previous studies.

In a March 2010 letter, Dr. T.B. stated that the Veteran was seen for progressive MS and secondary multiple neurological symptoms that affected his functional status.  It was noted that the Veteran developed significant difficulty with his balance, marked impairment of communication skills, memory retention, and coordination skills that evolved over the past 5 years.  Neurological examination revealed severe impairment of verbal fluency, cognitive impairment, incoordination of the hands and feet, and unsteadiness of gait.

In an April 2010 statement, the Veteran indicated that he was exposed to sarin gas which has been shown by studies to cause long-term neurological effects, during his service in the Operation Desert Storm and Operation Just Cause with the Alpha Battery, 2nd Battalion, 43rd Air Defense Artillery (Patriot).  Specifically, he stated that during the 2nd deployment to Iraq in March 1991, his unit was ordered to shut down M8 chemical detection alarm because it was repeatedly going off.  He further stated that numerous doctors concur on the likelihood of soldiers exposed to sarin gas with a combination of medications received during Gulf War service, to include Anthrax vaccine and Pyridostigmine Bromide pills, are more susceptible to development many illnesses including MS.

In a February 2013 VA neurology note, the Veteran stated that his relapse 6 months previously wiped him out and his speech was not good.  He expressed his belief that exposure to "nerve gas" started this condition as his family going back 4 generations had no family history of nervous disorders.  The assessment was abnormal brain MRI, which was most compatible with MS, stable.

VA treatment records dated in March 2013 reflect that the Veteran was hospitalized for MS exacerbation, with symptoms of bilateral lower extremity weakness, slowed speech and tingling sensations.  It was noted that he had a significant past medical history of MS diagnosed in 2010, by MRI and lumbar puncture, and that he had been on Copaxone since 2010.  The Veteran described that initially his bilateral lower extremities began feeling like a cold burn and he had some weakness at the time.  He was able to continue with his daily activities.  A week later, he experienced worsening of bilateral lower extremity weakness to the point where he was unable to walk at all.  He had been experiencing fatigue and mental slowing.  He has had about 5 relapses since the diagnosis.

The Veteran was provided a VA examination in July 2013.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the only central nervous system (CNS) condition the Veteran has ever been diagnosed was MS, a neuromuscular disorder.  The Veteran reported that he began having muscular twitching, weakness, tremors and spasms in 1999, with initial onset of hand tremors, especially by the end of the day.  He stated that over the years the condition progressively worsened, and he was diagnosed with MS in 2009.  The condition had worsened with increased episodes of tremors with longer duration, and extremity weakness and ease of fatigability.  The Veteran reported symptoms of muscle weakness.  He was currently on medication to treat his symptoms with a fair response; he still had a problem with fine motor skills.  The examiner noted abnormal speech and gait.  The examiner stated that all symptoms or neurological effects were due to MS.  MRI of the brain showed stable white matter lesions, which was noted to be compatible with known demyelinating disease.  After a review of the claims file and examination results, the examiner opined that the Veteran's muscle fatigue, shakes, and tremors, attributable to multiple sclerosis, were not caused by or a result of military service and/or to claimed chemical exposures.  The examiner considered and gave creditability to the Veteran's statements regarding onset of symptoms in mid-1990's, however stated that there was no supportive evidence that exposure to toxins caused MS.

As noted by the July 2008 and July 2013 VA examiners, their opinions indicate that the Veteran's muscle fatigue, shakes, twitches and tremors are attributable to his currently diagnosed MS and not any other disability.  In this case, no medical professional has ever provided an opinion indicating that the Veteran has a disability manifested by muscle fatigue, shakes, twitches and tremors, other than MS.  Further, the VA examiners' opinions are consistent with the other medical evidence of record.  Thus, the evidence fails to establish a diagnosis of a disability manifested by muscle fatigue, shakes, twitches and tremors, other than MS.

The Board acknowledges the Veteran's belief that he has a disability manifested by muscle fatigue, shakes, twitches and tremors other than MS that is related to his military service.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, here, the diagnosis of a neurologic disorder, including MS or any other a disability manifested by muscle fatigue, shakes, twitches and tremors, other than MS, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon extensive clinical and diagnostic tests.  Therefore the disability is not a simple medical condition that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

Although the Veteran's lay statements as to his exposure to nerve gas or other environmental hazards and the onset of the symptoms around 1999, have been considered and found to be competent and credible evidence, without evidence of a current diagnosis, service connection for a disability manifested by muscle fatigue, shakes, twitches and tremors, other than MS cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Therefore, the Board concludes that service connection for a disability manifested by muscle fatigue, shakes, twitches and tremors, other than MS is not warranted.


ORDER

Entitlement to service connection for a disability manifested by muscle fatigue, shakes, twitching, and tremors, other than MS is denied.

REMAND

The Veteran's representative argued in the October 2013 Informal Hearing Presentation that the VA examinations obtained in July 2013 were inadequate.  Specifically, it was noted that the July 2013 VA examiner did not address the claimed secondary relationship between the Veteran's headaches and his service-connected cervical spine condition.  To that effect, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this respect, the Veteran testified at the April 2013 Board hearing that his neurologist indicated that his headaches are related to his spine condition.  Further, at the July 2013 VA examination, the Veteran reported that his headaches were felt from the posterior left base of the neck, with radiation to the frontal area.  In light of these contentions, another remand is required in order to clarify the etiology of the Veteran's headaches in relation to the service-connected cervical spine disability.

With regard to the functional bowel disorder, the July 2013 VA examiner opined that the claimed diarrhea was not caused by or a result of incident, injury or condition shown during active duty, and was not caused by chemical exposure.  In support of this opinion, the examiner stated that available medical records failed to show chronicity of the claimed condition during service or after discharge from service and that the medical records did not show any complaints of diarrhea, gastrointestinal evaluation, or treatment for a gastrointestinal condition.  The examiner further noted that a recent history and physical dated March 2013 done at the Tampa VA Medical Center showed no bowel or bladder incontinence.  

The Veteran's representative argues in the October 2013 Informal Hearing Presentation that this medical opinion is inadequate because the rationale for the unfavorable opinion was primarily that there is no documentation of the complaints reported by the Veteran.  Specifically, the representative argued that the VA examination is in direct conflict with the holding in Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  The Board agrees.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service.  In this regard, the Veteran reported at the July 2013 VA examination that he began having intestinal problems in 1995 or1996 and that he developed episodes of diarrhea with sudden urge to defecate and occasional soiling; the episodes are sporadic and not associated with eating.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, the VA examiner could have addressed whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.  Given the deficiencies in the July 2013 VA examination report the Board must remand this case for another medical opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA treatment records for the Veteran from the VA Medical Center in Tampa, Florida, and all associated outpatient clinics, dated from September 2013 to the present.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the July 2013 VA neurologic examination, if available, to determine any relationship between the Veteran's currently diagnosed headaches and his service-connected degenerative disc disease of the cervical spine.  If the July 2013 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are proximately caused or aggravated by any service-connected disability, specifically to include degenerative disc disease of the cervical spine.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.

3.  Obtain a supplemental medical opinion from the VA examiner who conducted the July 2013 VA gastrointestinal examination, if available, to determine the nature and etiology of the Veteran's currently diagnosed bowel disability.  If the July 2013 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  

A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include his testimony at his Board hearings.  The examiner should then offer an opinion as to whether the Veteran's bowel disability is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include the claimed chemical exposure in service.

In rendering the opinion, the examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

A complete rationale must be provided for all opinions expressed.

4.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


